United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3187
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Jermaine T. Bryson, also known as JD, *
                                      * [UNPUBLISHED]
            Appellant.                *
                                 ___________

                              Submitted: April 15, 2010
                                 Filed: May 7, 2010
                                  ___________

Before WOLLMAN, MURPHY, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.


      Jermaine Bryson appeals his conviction for possession of cocaine base (crack
cocaine) with intent to distribute in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A).
Bryson argues that the evidence was insufficient to support the jury verdict and that
he was therefore entitled to a judgment of acquittal. We affirm the district court’s1
judgment.



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       On December 18, 2004, Fort Dodge, Iowa, Police Officer Laura Myers,
recognized Bryson and arrested him for operating a vehicle with a suspended license.
Bryson denied his true identity and gave Myers a false name. Officer Dan Steck
arrived at the scene and confirmed Bryson’s identity. When Bryson was asked to exit
the vehicle, he attempted to flee and was apprehended a short distance away. Steck
and Webster County Sheriff’s Deputy Jayson Heesch conducted a search incident to
arrest, which led to the discovery and seizure of $618 and a plastic baggie containing
7.87 grams of crack cocaine from Bryson’s person. No paraphernalia associated with
drug use was found on Bryson or in the vehicle. Following his arrest, Bryson told
Myers that the substance was cocaine, that it was intended for personal use, and that
Myers should dispose of it.

        At trial, a Sioux City police officer experienced with drug trafficking testified
that crack cocaine users typically have user paraphernalia on their person and that
users typically spend all money available to them on purchasing drugs. The officer
testified that possession of more than 3.5 grams of crack cocaine is consistent with
distribution. He also explained that some distributors of crack cocaine do not package
the drugs and instead simply hand out individual portions by “eyeballing” the
quantity.

      We will reverse a conviction for insufficient evidence only if, accepting all
reasonable inferences that support the verdict, no reasonable jury could find the
defendant guilty beyond a reasonable doubt. United States v. Spears, 454 F.3d 830,
832 (8th Cir. 2006). Based on the evidence that Bryson possessed a quantity of drugs
consistent with distribution and some $618 in cash, and did not possess user
paraphernalia, the jury could reasonably infer Bryson’s intent to distribute. See
United States v. Bell, 477 F.3d 607, 613 (8th Cir. 2007) (evidence sufficient to prove
possession with intent to distribute where officers found about seven grams of crack
cocaine, which testimony indicated was greater than personal-use amount, and where



                                          -2-
there was no indicia of personal use of crack cocaine, such as pipes). Accordingly,
the district court did not err in denying Bryson’s motion for judgment of acquittal.

      The judgment is affirmed.
                      ______________________________




                                        -3-